11th Court of Appeals
Eastland, Texas
Opinion
 
Ezell Lewis
            Appellant
Vs.                  No. 11-05-00041-CR -- Appeal from Taylor County
State of Texas
            Appellee
 
            The jury convicted Ezell Lewis of evading arrest and assessed his punishment at confinement
for two years in a state jail.  We affirm.
            Appellant’s court-appointed counsel has filed a motion to withdraw.  The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief.  Appellant has not filed a pro se response.  Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d
503 (Tex.Cr.App.1991); High v. State, 573 S.W2d 807 (Tex.Cr.App.1978); Currie v. State, 516
S.W.2d 684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Eaden v.
State, No. 11-03-00405-CR, 2005 WL 309558 (Tex.App. - Eastland, February 10, 2005, no
pet’n)(not yet reported).
            Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.  The record reflects that appellant was stopped at 2:00
a.m. for a traffic violation.  When a back-up police unit arrived, appellant drove off and eluded the
officer who pursued him.  
            The motion to withdraw is granted, and the judgment of the trial court is affirmed.
 
PER CURIAM
May 12, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.